Citation Nr: 0336929
Decision Date: 11/07/03	Archive Date: 01/21/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-09 070	)	DATE NOV 07, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for cataracts based on exposure to bright sunlight while serving in Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 1966.

This case was the subject of an October 2001 hearing before the undersigned Veterans Law Judge.  The case was further the subject of an August 2003 Order of the Court of Appeals for Veterans Claims (Court) dated in August 2003, granting a Joint Motion for Remand of the parties dated in July 2003.  In short, the parties and the Court found that the Board failed to address the issue of whether new and material evidence had been submitted to reopen a claim for service connection for cataracts based on exposure to sunlight while serving in Vietnam.  The below action is directed in view of that Order.

During the pendency of this claim, VAs interpretation of the law regarding the presumption of soundness has changed significantly, in a manner that would most likely significantly affect the adjudication of the merits of the veterans claim for service connection for cataracts.  See VAOPGCPREC 3-2003, further discussed below.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, when a provision of law or regulation creates a new basis of entitlement to benefits, as through liberalization of the requirements for entitlement to the benefit, an applicant's claim of entitlement under such law or regulation is a claim separate and distinct for a claim previously and finally denied prior to the liberalizing law or regulation.  The applicants later claim, asserting rights that did not exist at the time of the prior claim, is necessarily a different claim.  Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994) (citing Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993)).  Accordingly, the Board now construes the veterans claim for service connection for cataracts as a new claim, rather than an application to reopen a claim for service connection for cataracts previously denied, thus obviating the need for a determination as to whether new and material evidence has been submitted.  This is reflected in the phrasing of the issue on the title page of this REMAND. 

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part. 


REMAND

The veteran was treated for cataracts upon return from a period of service in Vietnam.  General clinical evaluation of the veterans eyes (apart from visual acuity and refraction) had been normal at the veterans February 1964 pre-enlistment examination and at his June 1965 service entrance examination.

In this context, the RO is advised that the VA General Counsel issued a precedent opinion, VAOPGCPREC 3-2003, on July 16, 2003, effectively changing the manner in which VA applies the presumptions of soundness and aggravation, in which it held as follows:

A.  To rebut the presumption of sound condition under 38 U.S.C. § 1111, the Department of Veterans Affairs (VA) must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VAs duty under the second prong of this rebuttal standard attaches.  The provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as section 3.304(b) states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service.  Section 3.304(b) is therefore invalid and should not be followed.

B.  The provisions of 38 C.F.R. § 3.306(b) providing that aggravation may not be conceded unless the preexisting condition increased in severity during service, are not inconsistent with 38 U.S.C. § 1111.  Section 3.306(b) properly implements 38 U.S.C. § 1153, which provides that a preexisting injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.  The requirement of an increase in disability in 38 C.F.R. § 3.306(b) applies only to determinations concerning the presumption of aggravation under 38 U.S.C. § 1153 and does not apply to determinations concerning the presumption of sound condition under 38 U.S.C. § 1111. 

See also, Cotant v. Principi, 17 Vet. App. 116 (2003).  

The RO should also note that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held invalid the provisions of 38 C.F.R. § 3.159(b)(1), which allowed a decision to be made before the one year period for submitting new evidence had expired.  Paralyzed Veterans of America (PVA), et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

In light of the Courts remand of the veterans claim for service connection for cataracts to the Board, this case is REMANDED to the RO for the following action: 

1.  The RO must assure compliance with the requirements of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and its implementing regulations.  The RO's attention is directed to Quartuccio v. Principi, 16 Vet. App. 183 (2002) pertaining to the amended version of 38 U.S.C.A. 
§ 5103(a), which requires that the Secretary identify for the veteran which evidence the VA will obtain and which evidence the veteran is expected to present.  

In so doing, the RO should request the veteran to identify all medical records pertinent to his claim but not previously associated with his claims file, and provide any assistance required in obtaining them.

The RO should further take any necessary measure to reconcile adjudication of this case with the holding of the Federal Circuit in Paralyzed Veterans of America (PVA), et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

2.  Once all available medical records have been received, the RO should make arrangements with the appropriate VA medical facility for the veteran to be afforded an ophthalmologic examination for the purpose of determining the medical probability that his current residuals of cataracts are attributable to a condition that began during service or are related to some incident of service.  The RO should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed, to include the February 1964 pre-enlistment examination, the June 1965 service entrance examination, records of in-service treatment for cataracts upon the veterans return from service in Vietnam, and records of VA treatment and surgery for cataracts in 1978 and 1979.
 
The examiner should describe the nature and extent of the veterans present eye disability constituting residuals of cataracts and opine whether the veterans cataracts clearly and unmistakably existed prior to service.

If the examiner determines that the veterans cataracts clearly and unmistakably existed prior to service, the examiner should further opine whether the veterans cataracts clearly and unmistakably were not aggravated (chronic worsening of underlying condition versus temporary flare-up of symptoms) during service, to include consideration of whether the cataracts clearly and unmistakably were not aggravated by exposure to sunlight in Vietnam. 

3.  Thereafter, the RO should review the claims file and ensure that no other notification or development action, in addition to that directed above, is required.  If further action is required, the RO should undertake it before adjudication of the claim.

4.  The RO should adjudicate the issue of service connection for cataracts, taking into consideration the presumption of soundness as interpreted in VAOPGCPREC 3-2003.  If any benefit sought remains denied, the veteran and his representative should be notified of all applicable appellate rights.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order.  No action is required of the veteran he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  

In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  _________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



